Citation Nr: 0705054	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision by the RO in Manchester, New 
Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); credible supporting evidence of an 
in-service stressor; and competent medical evidence linking 
the in-service stressor to the current diagnosis.  
38 C.F.R. § 3.304(f) (2006).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development 
or corroborative evidence is required - provided his 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.



There is already of record a report from a VA examiner that 
evaluated the veteran in February 2003 indicating, as part of 
the overall clinical assessment, that he had met all the 
criteria for a diagnosis of PTSD.  During that mental status 
examination, the veteran reported numerous stressors which he 
said had occurred while stationed in Vietnam.  And, though 
not expressly indicated in the examination report, 
his diagnosis of PTSD presumably was based on those reported 
stressors.  See Cohen v. Brown, 10 Vet. App. 128, 144 (1997) 
(a diagnosis of PTSD by a mental health care professional 
must be presumed to have been in accordance with the DSM-IV 
criteria, both in terms of the adequacy of symptomatology and 
sufficiency of the in-service stressor).

Still at issue, however, is whether these alleged events 
actually occurred.  Credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  And in both Pentecost 
and Suozzi, it was held that specific evidence that a veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128 (holding that the Board erred 
in "insisting that there be corroboration of the veteran's 
personal participation"); Suozzi, 10 Vet. App. 310-11 
(evidence that veteran's company received heavy casualties 
during an attack, even without specific evidence that the 
veteran was "integrally involved in the attack" was 
sufficient to reopen his claim for service connection for 
PTSD).

Throughout the course of his appeal, the veteran has reported 
the following stressors in support of his claim for service 
connection for PTSD.  He stated that he served in Vietnam 
from 1968 to 1969, and that in February 1969 he fell from a 
helicopter and injured his back and underwent a laminectomy 
shortly after discharge.  A discharge summary from Bon 
Secours Hospital dated in August 1975 confirms he underwent 
surgery, but there is no evidence in the file to verify his 
fall from a helicopter as the precipitant.  He also reported 
that in March 1969 he served as a powerman on an unknown hill 
for Company C, 196th Battalion, and was required to protect 
the hill throughout the night.  His military personnel 
records reveal that in October and November 1968 his military 
occupational specialty (MOS) was powerman.  Additionally, he 
claimed that he was shot in the leg following a "fragging" 
incident in January 1969.  The soldier who shot him was a GI 
named John Clay and it occurred while in Duc Pho and serving 
in Company B.  The veteran also recalled a time when his 
friend was hit by a "bouncing betty" and eventually died.  
Lastly, he claimed that while in Vietnam he frequently 
experienced rocket and mortar attacks.

VA has not attempted to obtain credible supporting evidence 
for any of the veteran's alleged stressors and has not 
informed him of any additional information needed to make 
this determination.  Failure to seek verification or to 
inform him that more specific information is needed to seek 
verification violates VA's duty to assist him in the 
development of his claim.  Cohen v. Brown, 10 Vet. App. 128, 
148-49 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99-100 
(1993).  Moreover, as mentioned, if it is determined any of 
the alleged stressors relate to his combat service, 
assuming he engaged in combat, those would not have to be 
independently corroborated.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran to provide specific 
information regarding the stressors 
(summarized in this remand) he alleges 
occurred during service, and particularly 
those he reported occurred while 
stationed in Vietnam.  Advise him this 
information is critical to his claim.

2.  Make a determination of whether the 
veteran engaged in combat against enemy 
forces and, if he did, whether his 
alleged stressors are consistent with the 
circumstances, conditions, or hardships 
of his service.  If they are, they need 
not be independently corroborated.  
Conversely, if it is determined his 
stressors are not combat-related, using 
the information he provides in response 
to the request for additional 
information, forward it to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC) at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802, for independent 
verification.  Even if he does not reply 
to the request for more specific 
information regarding his stressors, 
compile a list of the currently alleged 
stressors (summarized in this remand) and 
forward it to JSRRC for verification.



3.  If, and only if, it is determined the 
veteran's stressors are combat-related 
and consistent with the circumstances of 
his service, or instead there is 
independent verification of at least one 
stressor by the JSRRC or other source, 
then have the VA examiner who evaluated 
the veteran in February 2003 indicate 
whether it is at least as likely as not 
the diagnosis of PTSD at the conclusion 
of that evaluation is still supportable 
by a confirmed stressor.  Make it clear 
that only a confirmed stressor can 
support the diagnosis.  And to facilitate 
making this important determination, have 
the examiner review the claims file for 
the veteran's pertinent medical history, 
including a complete copy of this remand.

*The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

*If, for whatever reason, it is not 
possible to have the February 2003 VA 
examiner comment further, then have the 
veteran reexamined to obtain this 
necessary nexus opinion.



4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.  The case should then 
be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


